 



Exhibit 10.48
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) executed to be
effective as of December 20, 2007, by and among CARRIZO OIL & GAS, INC., a Texas
corporation (“Borrower”), certain subsidiaries of Borrower, as Guarantors (in
such capacity, “Guarantors”), the LENDERS party hereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in its such capacity,
“Administrative Agent”). Unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).
WITNESSETH:
     WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have
entered into that certain Credit Agreement, dated as of May 25, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and
     WHEREAS, Borrower has requested that Administrative Agent and Lenders
(i) amend the Credit Agreement to, among other things, permit additional
investments and (ii) increase the Borrowing Base and Conforming Borrowing Base;
and
     WHEREAS, Administrative Agent and Lenders have agreed to do so on the terms
and conditions hereinafter set forth;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Lenders hereby agree as follows:
SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
     1.1 Additional Definitions. The following definitions shall be and they
hereby are added to Section 1.01 of the Credit Agreement in appropriate
alphabetical order:
     “Third Amendment Effective Date” means December 20, 2007.
     1.2 Amended Definitions. The following definitions in Section 1.01 of the
Credit Agreement shall be and they hereby are amended in their entirety to read
as follows:
     “Borrowing Base Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (a) the Aggregate Credit Exposure as of
such date, divided by (b) (i) on any date prior to the Conforming Date, the
Conforming Borrowing Base as of such date and (ii) on any date on or after the
Conforming Date, the Borrowing Base as of such date.
     “Conforming Date” means January 1, 2009.
Third Amendment to Credit Agreement — Page 1

 



--------------------------------------------------------------------------------



 



     1.3 Investments, Loans, Advances, Guarantees and Acquisitions. Clause (m)
of Section 7.05 of the Credit Agreement shall be and it hereby is amended by
deleting the word “and” after the semicolon.
     1.4 Investments, Loans, Advances, Guarantees and Acquisitions. Section 7.05
of the Credit Agreement shall be and it hereby is amended by deleting clause
(n) and inserting the following after clause (m) in such section:
     (n) investments in which the consideration for such investment consists
solely of common Equity Securities of Borrower;
     (o) so long as, (i) at the time such investment is made, no Default or
Event of Default shall have occurred and be continuing or be caused by such
investment and (ii) before and after giving effect to such investment, Borrowing
Base Usage (calculated by using the Borrowing Base rather than the Conforming
Borrowing Base, at any time prior to the Conforming Date) is not greater than
75%, investments made with up to 50% of the proceeds of a substantially
contemporaneous issuance of common Equity Securities of Borrower; and
     (p) so long as, (i) at the time such investment is made, no Default or
Event of Default shall have occurred and be continuing or be caused by such
investment and (ii) before and after giving effect to such investment, Borrowing
Base Usage (calculated by using the Borrowing Base rather than the Conforming
Borrowing Base, at any time prior to the Conforming Date) is not greater than
75%, any other investments in any Person having an aggregate fair market value
(measured on the date each such investment was made and without giving effect to
subsequent changes in value), when taken together with all other investments
made pursuant to this clause (p), do not exceed $40,000,000; provided that not
more than $30,000,000 of such investments may be made with the proceeds of
Loans.
     1.5 Redetermined Borrowing Base; Conforming Borrowing Base. This Amendment
shall constitute a notice of the redetermination of the Borrowing Base and the
Conforming Borrowing Base pursuant to Section 3.03 of the Credit Agreement and
Administrative Agent hereby notifies Borrower that, as of the Third Amendment
Effective Date, the redetermined Borrowing Base is $145,000,000, and the
redetermined Conforming Borrowing Base is $125,000,000.
     1.6 Amendment to Schedule. Schedule 2.01 of the Credit Agreement shall be
and it hereby is amended in its entirety by substituting Schedule 2.01 which is
attached hereto.
SECTION 2. New Lenders and Reallocation of Revolving Commitments and Loans. The
Lenders have agreed among themselves to reallocate their respective Applicable
Percentages of the Aggregate Commitment and to, among other things, allow
certain financial institutions identified by J.P. Morgan Securities, Inc., in
its capacity as a Lead Arranger, in consultation with Borrower, to become a
party to the Credit Agreement as a Lender (each, a “New Lender”) by acquiring an
interest in the Aggregate Commitment, and Administrative Agent and Borrower
hereby consent to such reallocation and each New Lender’s acquisition of an
interest in the Aggregate Commitment. On the Third Amendment Effective Date and
after giving effect to such reallocation of the Aggregate Commitment, the
Applicable Percentage of each Lender shall
Third Amendment to Credit Agreement — Page 2

 



--------------------------------------------------------------------------------



 



be as set forth on Schedule 2.01 of this Amendment. With respect to such
reallocation, each New Lender shall be deemed to have acquired its Commitment
allocated to it from each of the other Lenders pursuant to the terms of the
Assignment and Assumption attached as Exhibit A to the Credit Agreement as if
such New Lender and the other Lenders had executed an Assignment and Assumption
with respect to such allocation. Borrower and Administrative Agent hereby
consent to such assignment to the New Lenders.
SECTION 3. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the assignment contained in Section 2 of this
Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 3.
     3.1 Execution and Delivery. Each Credit Party, each Lender, including the
New Lenders, and the Administrative Agent shall have executed and delivered this
Amendment.
     3.2 No Default. No Default shall have occurred and be continuing or shall
result from effectiveness of this Amendment.
     3.3 No Material Adverse Effect. No Material Adverse Effect shall have
occurred since September 30, 2007.
     3.4 Fees. Borrower shall have paid to the Administrative Agent, for the
benefit of the Lenders, fees payable in the amounts and at the times separately
agreed upon between the Administrative Agent and Borrower.
     3.5 Note. Borrower shall have executed and delivered a promissory note to
each New Lender that has requested a promissory note in accordance with
Section 2.08(e) of the Credit Agreement.
     3.6 Other Documents. The Administrative Agent shall have received such
other instruments and documents incidental and appropriate to the transaction
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.
SECTION 4. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, the Borrower hereby represents and warrants to the
Lenders as follows:
     4.1 Reaffirmation of Representations and Warranties/Further Assurances.
After giving effect to the amendments herein, each representation and warranty
of the Borrower contained in the Credit Agreement or in any of the other Loan
Documents is true and correct in all material respects as of the Third Amendment
Effective Date (except to the extent such representations and warranties
specifically refer to an earlier date).
     4.2 Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower (to the extent a party hereto or thereto) of this
Amendment and all documents, instruments and agreements contemplated herein are
within Borrower’ corporate or other organizational powers, have been duly
authorized by necessary action, require no action by or in respect of, or filing
with, any court or agency of government and do not violate or constitute a
default under any provision of any applicable law or other agreements binding
upon Borrower or
Third Amendment to Credit Agreement — Page 3

 



--------------------------------------------------------------------------------



 



result in the creation or imposition of any Lien upon any of the assets of
Borrower except for Permitted Liens and otherwise as permitted in the Credit
Agreement.
     4.3 Enforceability. This Amendment constitutes the valid and binding
obligation of Borrower enforceable in accordance with its terms, except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
SECTION 5. Miscellaneous.
     5.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. Borrower hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of Borrower under the
Credit Agreement and the other Loan Documents or the Liens securing the payment
and performance thereof.
     5.2 Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
     5.3 Legal Expenses. Borrower hereby agrees to pay all reasonable fees and
expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
     5.4 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. However, this Amendment shall bind no party until Borrower,
the Lenders, and the Administrative Agent have executed a counterpart. Delivery
of photocopies of the signature pages to this Amendment by facsimile or
electronic mail shall be effective as delivery of manually executed counterparts
of this Amendment.
     5.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Third Amendment to Credit Agreement — Page 4

 



--------------------------------------------------------------------------------



 



     5.6 Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
[Remainder of page intentionally blank]
Third Amendment to Credit Agreement — Page 5

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused the Third Amendment to Credit
Agreement to be duly executed by their respective authorized officers to be
effective as of the date first above written.

            BORROWER:


CARRIZO OIL & GAS, INC.
      By:   /s/ Paul F. Boling       Name:     Paul F. Boling      Title:    
Vice President and Chief Financial Officer        GUARANTORS:


CCBM, INC.
      By:   /s/ Paul F. Boling       Name:     Paul F. Boling      Title:    
Vice President        CLLR, INC.
      By:   /s/ Paul F. Boling       Name:     Paul F. Boling      Title:    
Vice President        HONDO PIPELINE, INC.
      By:   /s/ Paul F. Boling       Name:     Paul F. Boling      Title:    
Vice President     

Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDER:


JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually and as Administrative Agent
      By:   /s/ Kimberly Coil       Name:     Kimberly Coil      Title:     Vice
President     

Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK, as a Lender
      By:   /s/ Kelly L. Elmore III       Name:     Kelly L. Elmore III     
Title:     Senior Vice President     

Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND PLC, as a Lender
      By:   /s/ Karen Weich       Name:     Karen Weich      Title:     Vice
President     

Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
as a Lender
      By:   /s/ Justin M. Alexander       Name:     Justin M. Alexander     
Title:     Vice President     

Third Amendment to Credit Agreement

 